UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-4238


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSICA ORDONEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:14-cr-00071-RJC-1)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jessica     Ordonez    appeals       her        24-month    sentence           imposed

following her guilty plea to tax evasion, in violation of 26

U.S.C.     § 7201     (2012),       and     aiding        and     assisting       in      the

preparation and presentation of a false tax return, in violation

of 26 U.S.C. § 7206(2) (2012).              On appeal, Ordonez’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying that there are no meritorious grounds for

appeal     but   questioning     whether         the    district        court    erred     in

calculating       Ordonez’s     sentence.              Ordonez    has     not     filed    a

supplemental pro se brief despite being advised of her right to

do so.     Finding no meritorious grounds for appeal, we affirm.

       The offense, which involved between $200,000 and $400,000

in   tax   loss,    called    for   a     base    offense       level    of     18.      U.S.

Sentencing       Guidelines   Manual       §§ 2T1.4(a)(1),             2T4.1(G)       (2014).

Ordonez received a two-level enhancement because she was in the

business of preparing tax returns.                 USSG § 2T1.4(b)(1)(B).                 She

also     received     a   three-level           reduction        for     acceptance       of

responsibility.       USSG § 3E1.1(a), (b).               Her total offense level

of 17 and criminal history category of I yielded a Guidelines

range of 24 to 30 months in prison, and neither party objected

to this calculation.          Thus, we conclude that the district court

properly calculated Ordonez’s Sentencing Guidelines range.



                                            2
     Moreover, we have reviewed the sentence and conclude that

it is procedurally and substantively reasonable.                The sentence

is   procedurally    reasonable    inasmuch    as    the   district      court

properly    calculated    the     applicable    Guidelines       range    and

appropriately explained the sentence and its reasons for denying

Ordonez’s request for a downward departure in the context of the

relevant 18 U.S.C. § 3553(a) (2012) factors.           See Gall v. United

States, 552 U.S. 38, 51 (2007).          Further, the within-Guidelines

sentence    is   presumptively     substantively      reasonable,      United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014), and we discern no basis to rebut that

presumption.

     In    accordance   with   Anders,   we   have   reviewed    the   entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the judgment of the district court.

This court requires that counsel inform Ordonez, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Ordonez requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Ordonez.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                     3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4